       Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 1 of 21
                   THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

____________________________________
                                   §
UNITED STATES OF AMERICA,          §
                                   §
                  Plaintiff,       §
v.                                 §
                                   §    Civil No. 1:21-cv-796
THE STATE OF TEXAS,                §
                                   §
                  Defendant.       §




                               EXHIBIT 2
                  Declaration of Lisa Newman
            Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 2 of 21



                        THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

____________________________________
                                               §
UNITED STATES OF AMERICA,                      §
                                               §
                       Plaintiff,              §
v.                                             §
                                               §       Civil No. 1:21-cv-796
THE STATE OF TEXAS,                            §
                                               §
                       Defendant.              §



                             DECLARATION OF LISA NEWMAN

       Pursuant to 28 U.S.C. § 1746, I, Lisa Newman, hereby declare:

       1.       I am an attorney in the U.S. Department of Justice, Civil Division, Federal Programs

Branch. I am assigned to represent the United States in the above-captioned case. The statements

made herein are based on my personal knowledge, and on information made available to me in the

course of my duties and responsibilities as Government counsel in this case.

       2.       I submit this declaration in support of the United States’ concurrently filed

Emergency Motion for a Temporary Restraining Order or Preliminary Injunction.

       3.       Filed herewith as United States’ Exhibits A-D are true and correct copies of the

following documents that I downloaded from the indicated websites:


 Exhibit No.                                       Exhibit Name

       A         Jenna Greene, CORRECTED COLUMN: Crafty lawyering on Texas abortion bill
                 withstood SCOTUS challenge, Reuters (Sept. 5, 2021, 2:40 PM EDT), available at
                 https://reuters.com/legal/government/crafty-lawyering-texas-abortion-bill-
                 withstood-scotus-challenge-greene-2021-09-05/ (last visited Sept. 14, 2021)

       B         Jacob Gershman, Behind Texas Abortion Law, an Attorney’s Unusual Enforcement Idea,
                 The Wall Street Journal (Sept. 4, 2021, 9:38 AM), available at
          Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 3 of 21




                https://www.wsj.com/articles/behind-texas-abortion-law-an-attorneys-unusual-
                enforcement-idea-11630762683 (last visited Sept. 13, 2021)

      C         Michael S. Schmidt, Behind the Texas Abortion Law, a Persevering Conservative
                Lawyer, N.Y. Times (Sept. 12, 2021 7:46 AM EST), available at
                https://www.nytimes.com/2021/09/12/us/politics/texas-abortion-lawyer-
                jonathan-mitchell.html (last visited Sept. 14, 2021)

      D         Emma Green, What Texas Abortion Foes Want Next, The Atlantic (Sept. 2,
                2021), available at https://www.theatlantic.com/politics/archive/2021/09/texas-
                abortion-ban-supreme-court/619953/ (last visited Sept. 13, 2021)



       I swear under penalty of perjury that the foregoing is true and correct. Executed on

September 14, 2021.


                                             /s/Lisa Newman
                                             Lisa Newman

                                             Counsel for the United States
        Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 4 of 21
                   THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

____________________________________
                                    §
UNITED STATES OF AMERICA,           §
                                    §
                  Plaintiff,        §
v.                                  §
                                    §    Civil No. 1:21-cv-796
THE STATE OF TEXAS,                 §
                                    §
                  Defendant.        §




                               EXHIBIT A
      Jenna Greene, CORRECTED COLUMN: Crafty
     lawyering on Texas abortion bill withstood SCOTUS
       challenge, Reuters (Sept. 5, 2021, 2:40 PM EDT)
                Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 5 of 21
CORRECTED-COLUMN-CraftylawyeringonTexasabortionbillwithstoodSCOTUSchallenge:...




                                               9/5/21 Reuters News 02:40:41

                                                       Reuters News
                                            Copyright (c) 2021 Thomson Reuters

                                                      September 5, 2021

                                 CORRECTED-COLUMN-Crafty lawyering on Texas
                                abortion bill withstood SCOTUS challenge: Greene

                                                         Jenna Greene

Sept 4 (Reuters)

(This story corrects who can be sued under the Texas abortion law. It is those who perform or assist in abortions, not women
who seek abortions.)

By Jenna Greene

Sept 4 (Reuters) - Ever since the U.S. Supreme Court decided Roe v. Wade in 1973, abortion opponents have been trying to
scale back or undo it. Texas state senator Bryan Hughes, a former personal injury lawyer and author of the "Heartbeat Act," led
a team in succeeding, at least for now, where so many others have failed.

As a social policy, the law, which imposes a near-total ban on abortions in Texas but leaves enforcement up to individual citizens,
is deeply controversial. House speaker Nancy Pelosi on Thursday said it "delivers catastrophe to women in Texas."

Still, some supporters stress that Hughes and the co-architects of the law, which included former Texas Solicitor General
Jonathan Mitchell, deserve credit for what amounts to creative lawyering in drafting the measure, known as SB 8. These lawyers
figured out how to apply qui tam statutes, which allow private citizens to pursue a lawsuit on behalf of the government, to
receive an award in the abortion law context.

Hughes, 52, in an interview said the new law "is a very elegant use of the judicial system."

The impetus for creating the unique state-wide legislation came after district attorneys around the country, including some in
Texas, publicly stated they would not enforce laws that criminalized early abortions, said Hughes, a Republican from Mineola,
Texas.

His conclusion? "We had to find another way."

As a lawyer and legislator, he was familiar with qui tam statutes such as the Texas Medicaid Fraud Prevention Act, which allows
private citizens to bring a fraud case and collect a bounty.

"The concept was there," Hughes said.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
                Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 6 of 21
CORRECTED-COLUMN-CraftylawyeringonTexasabortionbillwithstoodSCOTUSchallenge:...


SB 8's enforcement mechanism also was modeled after an anti-abortion ordinance enacted by the town of Waskom, Texas, in
2019, Hughes said. The ordinance also delegates enforcement to private citizens bringing lawsuits.

Mitchell, a former law clerk to the late U.S. Supreme Court Justice Antonin Scalia, provided legal advice to anti-abortion
advocates in drafting the ordinance, which was copied by about 30 other cities across the state.

He declined to comment.

"We continued to refine it," Hughes said of the Waskom law. "Lots of lawyers and law professors helped us out," including
Mitchell, whom he describes as a longtime friend and a "very sharp guy."

To John Seago, legislative director of anti-abortion advocacy group Texas Right to Life, the novelty of SB 8 "was that it expands
who has standing and takes out the other (criminal) penalties and prohibits state action."

Under the statute, Texas officials have no authority to enforce the new law, which bars abortion after the sixth week of pregnancy.
Private citizens alone are empowered to sue women and anyone who assists them for violating the ban.

That private citizen component of the law was key in thwarting the abortion-provider plaintiffs, on procedural grounds, from
winning an injunction from the U.S. Supreme Court. The defendants whom the abortion providers had named in the injunction
action included a state court judge and a private citizen who allegedly threatened to sue women for seeking abortions.

But as the high court majority noted https://www.supremecourt.gov/opinions/20pdf/21a24_8759.pdf, it's not clear that any of
them "can or will seek to enforce the Texas law against the applicants in a manner that might permit our intervention." The
private citizen, Mark Lee Dickson, said in an affidavit that he has no present intention to try to enforce the law, and no cases
are before the judge.

So who could the court seek to stop?

According to both Hughes and Seago, no one has attempted to sue anyone for performing or assisting in a post-heartbeat
abortion since the law went into effect on Sept. 1. Until someone does, SB 8 seems likely to stay on the books, shielded from
judicial review.

A Texas judge on Friday temporarily barred https://www.reuters.com/world/us/planned-parenthood-wins-restraining-order-
against-texas-anti-abortion-group-2021-09-04 Texas Right to Life from suing Planned Parenthood to enforce the new law.

Still, SB 8 won't get a free pass forever. The five-justice majority wrote that their decision "in no way limits other procedurally
proper challenges to the Texas law, including in Texas state courts."

It just might take awhile.

In crafting the legislation, Hughes, who was elected to the state senate in 2016 and served in the Texas House of Representatives
for 14 years prior, said he drew on his legal background.

"Usually in politics, being a lawyer is a negative, but it does come in handy sometimes," he said.

From 2003 to 2008, Hughes was a litigator at The Lanier Law Firm, which has scored billions of dollars in verdicts for plaintiffs
in cases involving hip implants, diabetes medication and talcum powder.

Founder Mark Lanier in an email described Hughes as "a gifted lawyer strongly motivated by what he thinks is right."



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              2
               Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 7 of 21
CORRECTED-COLUMN-CraftylawyeringonTexasabortionbillwithstoodSCOTUSchallenge:...




Opinions expressed here are those of the author. Reuters News, under the Trust Principles, is committed to integrity,
independence and freedom from bias.

(Reporting by Jenna Greene; Editing by Leigh Jones) ((jenna.greene@thomsonreuters.com))


---- Index References ----

Company: SCOTUS INC; THE TEXAS RIGHT TO LIFE COMMITTEE, INC.; STATE GAS LIMITED; The Lanier Law Firm
P C; US House of Representatives

News Subject: (Abortion (1AB77); Health & Family (1HE30); Health & Wellness (1HE60); Judicial Cases & Rulings (1JU36);
Legal (1LE33); Social Issues (1SO05); Judicial Cases & Rulings (1JU36); Top World News (1WO62); U.S. House of
Representatives (1US72); Lobby & Pressure Groups (1LO18); Intellectual Freedoms & Civil Liberties (1IN08); Corporate
Events (1CR05); Legal (1LE33); Legislation (1LE97); Regulatory Affairs (1RE51); Gender Relations (1GE36); Government
(1GO80); Corporate Governance (1XO27); U.S. Supreme Court (1US13); Non-Governmental Organizations (1NO36); Social
Issues (1SO05); U.S. Legislation (1US12))

Industry: (Bioethics (1BI56); Contraception (1CO66); Healthcare (1HE06); Healthcare Practice Specialties (1HE49); Women's
Health (1WO30); Women's Health (1WO30); Healthcare (1HE06))

Region: (Americas (1AM92); North America (1NO39); Texas (1TE14); U.S. Southwest Region (1SO89); USA (1US73); Texas
(1TE14); Americas (1AM92); USA (1US73))

Language: EN

Other Indexing: (U.S. Supreme Court; House; Republican; Texas House of Representatives; SCOTUS; Texas Right to Life;
state; The Lanier Law Firm) (Jenna Greene; Bryan Hughes; Bryan Hughes; Nancy Pelosi; Jonathan Mitchell; John L. Mitchell;
Antonin Scalia; John Seago; Mark Lee Dickson; Mark Lanier; Leigh Jones)

Keywords: Abortion; Abortion in Louisiana; Abortion in Texas; Abortion in the United States; American society; Anti-abortion
movement in the United States; Heartbeat bill; Planned Parenthood; Roe v. Wade; Texas Heartbeat Act; Texas House Bill 2;
Texas statutesa1312cat:k

Word Count: 874

End of Document                                                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                3
       Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 8 of 21
                   THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

____________________________________
                                   §
UNITED STATES OF AMERICA,          §
                                   §
                  Plaintiff,       §
v.                                 §
                                   §    Civil No. 1:21-cv-796
THE STATE OF TEXAS,                §
                                   §
                  Defendant.       §




                               EXHIBIT B
  Jacob Gershman, Behind Texas Abortion Law, an
Attorney’s Unusual Enforcement Idea, The Wall Street
            Journal (Sept. 4, 2021, 9:38 AM)
                 Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 9 of 21



   Behind Texas Abortion Law, an Attorney's Unusual Enforcement Idea;
   Jonathan F. Mitchell taught law and clerked for Supreme Court Justice
  Antonin Scalia before devising a provision that has confounded abortion-
              rights advocates and animated their opponents
                                                 The Wall Street Journal Online
                                                        September 4, 2021


Copyright 2021 Factiva ®, from Dow Jones
All Rights Reserved




Copyright 2021 Dow Jones & Company, Inc. All Rights Reserved.




Section: US; U.S. News
Length: 1064 words
Byline: By Jacob Gershman

Body


Behind a Texas law that has confounded legal scholars and given abortion opponents hope is a publicity-shy, 45-
year-old West Coast litigator known for his command of abstruse legal theory.

The Texas Heartbeat Act has survived a brush with the Supreme Court and made Texas the most restrictive in the
nation for abortion access, thanks largely to its unusual enforcement scheme. The law puts ordinary Texans-not
any government official-in charge of enforcing a prohibition on performing or aiding abortions after six weeks of
pregnancy, making it more difficult to challenge in court.

The principal architect of the private-enforcement provision is Jonathan F. Mitchell, a constitutional litigator, former
Justice Antonin Scalia clerk and law professor who in his spare time works pro bono advising the Republican
legislators in Texas, according to people familiar with the legislation's development. He is active with the Federalist
Society, the conservative legal group.

Mr. Mitchell helped draft the bill at the suggestion of state Sen. Bryan Hughes, an East Texas Republican, who said
he sponsored it as a way for Texas to enact a so-called heartbeat bill that many other states passed into law.

But the senator said he also wanted to avoid the fate of those other bills, which were all struck down by judges who
said the laws placed an undue burden on women seeking an abortion before the fetus was viable. District attorneys
in Texas' more liberal cities were already saying they wouldn't enforce abortion bans in the event of a Supreme
Court ruling overturning Roe v. Wade. So Mr. Hughes wanted a bill that could remain effective even without
prosecutions.

"We knew we had to have another way," said Mr. Hughes, chairman of the chamber's influential Senate State
Affairs policy-making committee. "We were going to find a way to pass a heartbeat bill that was going to be upheld."



                                                       Melanie Michaelson
              Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 10 of 21
                                                                                                 Page 2 of 3
    Behind Texas Abortion Law, an Attorney's Unusual Enforcement Idea; Jonathan F. Mitchell taught law and
                          clerked for Supreme Court Justice Antonin Scalia before ....

Some legal scholars, including conservatives, are dubious that the Texas law can survive a more sustained legal
review and expect courts-either at the federal or state level-to halt it with some kind of general injunction. But they
say Mr. Mitchell still has defied the odds by seeing the law go into effect.

"He would have been a pretty successful legal academic," said Ilya Somin, a George Mason University law
professor and former colleague of Mr. Mitchell's. "He's a creative legal thinker."

Mr. Mitchell has taught law at several law schools, including George Mason University and Stanford Law School,
before entering state government in 2010 as the Texas' solicitor general under Gov. Rick Perry. He left the job
when Mr. Perry's tenure ended. In 2017, President Donald Trump said he would tap Mr. Mitchell to lead the
Administrative Conference of the United States, an obscure federal agency that advises on administrative law and
regulatory procedures. But his confirmation never came up for a vote.

In 2018, Mr. Mitchell drafted "The Writ-of-Erasure Fallacy," a Virginia Law Review article that articulated the legal
theories that would eventually find their way into the Texas abortion law. The article was a deep dive into the
subject of judicial review and raised the idea that when a court rules a statute unconstitutional, the law isn't erased
from the books and could be modified to allow for "private enforcement."

He described how laws could be constructed to "enable private litigants to enforce a statute even after a federal
district court has enjoined the executive from enforcing it," without going in-depth about the applicability to abortion
laws.

After opening a solo law practice, Mr. Mitchell extended the idea to abortion in 2019 when he advised an
antiabortion East Texas pastor in drafting an ordinance adopted by a number of smaller Texas cities, including the
city of Lubbock, that allowed Texas citizens to obtain an injunction against anyone performing or helping to carry
out an abortion. Efforts by abortion-rights advocates to stop enforcement of the Lubbock ordinance failed in federal
court, where a judge ruled that the plaintiff, Planned Parenthood, couldn't sue the government over the law.

The Texas Heartbeat Act, or SB 8, as the Texas law is known, is a legal labyrinth of statutory construction that has
confounded some of the legal profession's most seasoned minds. Abortion-rights activists have denounced the law
as diabolical, while some legal scholars have marveled at its creative clauses.

In a typical challenge to an antiabortion law, abortion-rights advocates can sue government officials tasked with
enforcing the statute and wage their fights in courts and regions of their choosing. SB 8, which many Republican
lawyers in the statehouse helped shape into its final form, turns the table on the geographic advantage. Claimants
can sue on their home turf, even if the abortion-provider defendant is located elsewhere, and avoid courts in more
Democratic areas. With no government official to sue, plaintiffs lack standing to move pre-emptively against the
laws.

The law brims with financial enticements for claimants and their lawyers. The law sets a floor for damages at
$10,000 per unlawful abortion but sets no limit on how much money claimants can recover. If they prevail, they can
also demand the losing party pay their legal bills. If they lose in court and their case is dismissed, they owe the
defendant nothing.

The law permits multiple lawsuits to be filed by different individuals over a single abortion. Once a claimant collects
damages, though, the others suing may not collect more money from the same defendant for the same violation.

The Republican-led state Senate and House passed the measure in May with votes almost entirely split along party
lines. Between the two chambers, only two Democrats voted for the bill. No Republicans voted against the ban.
Texas Gov. Greg Abbott, a Republican, signed the bill on May 19, and it went into effect Wednesday.

In an unsigned 5-4 order, the Supreme Court declined to block the law from taking effect. The conservative majority
wrote that there were "serious questions regarding the constitutionality of the Texas law" but said the court might



                                                 Melanie Michaelson
               Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 11 of 21
                                                                                                 Page 3 of 3
    Behind Texas Abortion Law, an Attorney's Unusual Enforcement Idea; Jonathan F. Mitchell taught law and
                          clerked for Supreme Court Justice Antonin Scalia before ....

lack the jurisdiction to act because of procedural technicalities. The three liberal justices and Chief Justice John
Roberts filed dissents.

Write to Jacob Gershman at jacob.gershman@wsj.com

Behind Texas Abortion Law, an Attorney's Unusual Enforcement Idea



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: September 7, 2021


  End of Document




                                               Melanie Michaelson
      Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 12 of 21
                   THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

____________________________________
                                   §
UNITED STATES OF AMERICA,          §
                                   §
                  Plaintiff,       §
v.                                 §
                                   §    Civil No. 1:21-cv-796
THE STATE OF TEXAS,                §
                                   §
                  Defendant.       §




                               EXHIBIT C
Michael S. Schmidt, Behind the Texas Abortion Law, a
 Persevering Conservative Lawyer, N.Y. Times (Sept.
               12, 2021 7:46 AM EST)
                Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 13 of 21



       Behind the Texas Abortion Law, a Persevering Conservative Lawyer
                                                     The New York Times
                                          September 12, 2021 Sunday 07:46 EST


Copyright 2021 The New York Times Company All Rights Reserved

Section: US; politics
Length: 2296 words
Byline: Michael S. Schmidt
Highlight: Jonathan Mitchell has never had a high profile in the anti-abortion movement, but he developed and
promoted the legal approach that has flummoxed the courts and enraged abortion rights supporters.

Body


Jonathan Mitchell has never had a high profile in the anti-abortion movement, but he developed and promoted the
legal approach that has flummoxed the courts and enraged abortion rights supporters.

Jonathan F. Mitchell grew increasingly dismayed as he read the Supreme Court’s decision in June 2016 striking
down major portions of a Texas anti-abortion bill he had helped write.

Not only had the court gutted the legislation, which Mr. Mitchell had quietly worked on a few years earlier as the
Texas state government’s top appeals court lawyer, but it also had called out his attempt to structure the law in a
way that would prevent judicial action to block it, essentially saying: nice try.

“We reject Texas’ invitation to pave the way for legislatures to immunize their statutes” from a general review of
their constitutionality, Justice Stephen G. Breyer wrote in the majority’s opinion.

For Mr. Mitchell, a onetime clerk to Justice Antonin Scalia, the decision was a stinging rebuke, and he vowed that if
he ever had the chance to help develop another anti-abortion law, he would ensure it survived at the Supreme
Court.

Last month, he got his chance. With its ideological balance recast by President Donald J. Trump, the court refrained
from blocking a new law in Texas that all but bans abortion — a potential turning point in the long-running fight over
the procedure. And it was the deeply religious Mr. Mitchell, a relative unknown outside of Texas in the anti-abortion
movement and the conservative legal establishment, who was the conceptual force behind the legislation.

The court’s decision did not address the law’s constitutionality, and the legislation will no doubt face more
substantive challenges. But already, the audacious legislative structure that Mr. Mitchell had conceived of — built
around deputizing ordinary citizens to enforce it rather than the state — has flummoxed lower courts and sent the
Biden administration and other supporters of abortion rights scrambling for some way to stop it.

“Jonathan could have given up, but instead it galvanized him and directly led to the more radical concepts we see”
in the new Texas law, said Adam Mortara, a conservative legal activist who is one of Mr. Mitchell’s closest friends.

Mr. Mitchell represents a new iteration of the anti-abortion campaign. Instead of focusing on stacking the courts with
anti-abortion judges, trying to change public opinion or pass largely symbolic bills in state legislatures, Mr. Mitchell
has spent the last seven years honing a largely below-the-radar strategy of writing laws deliberately devised to
make it much more difficult for the judicial system — particularly the Supreme Court — to thwart them, according to
interviews.



                                                     Melanie Michaelson
               Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 14 of 21
                                                                                                          Page 2 of 5
                        Behind the Texas Abortion Law, a Persevering Conservative Lawyer

How he pulled it off is a story that brings to life the persistence of the anti-abortion movement and its willingness to
embrace unconventional approaches based more on process than moral principle.

Never an especially prominent, popular or financially successful figure in the conservative legal world — he was
best-known for litigation seeking to limit the power of unions — Mr. Mitchell, 45, is only now emerging as a pivotal
player in one of the most high-profile examples yet of the erosion of the right to abortion.

As his role has started to become more widely known, he has drawn intense criticism from abortion rights
supporters not just for restricting access to the procedure but also for what they see as gaming the judicial system
through a legislative gimmick they say will not withstand scrutiny.

“It grinds my gears when people say what’s been done here is genius, novel or particularly clever — it was only
successful because it had a receptive audience in the Supreme Court and Fifth Circuit,” said Khiara M. Bridges, a
professor of law at the University of California at Berkeley, referring to the conservative-leaning federal appeals
court that also weighed in on the Texas law.

“If you want to overturn Roe v. Wade, you create a law that is inconsistent with the Supreme Court’s precedent and
someone will challenge it and you work it through the federal courts,” she said. “You don’t create a law that is
designed to evade judicial review.”

This article is based on interviews with anti-abortion activists who worked with Mr. Mitchell, reproductive rights
advocates, friends and legal experts, and a review of Mr. Mitchell’s writings.

Mr. Mitchell briefly addressed his work in a statement.

“The political branches have been too willing to cede control of constitutional interpretation to the federal judiciary,”
he said. “But there are ways to counter the judiciary’s constitutional pronouncements, and Texas has shown that
the states need not adopt a posture of learned helplessness in response to questionable or unconstitutional court
rulings.”

From Local Story to National

Mark Lee Dickson, an anti-abortion activist, was sitting in a Chick-fil-A in eastern Texas in the late spring of 2019.
Rumors were circulating that an abortion clinic in the nearby city of Shreveport, Louisiana, might relocate over the
state line to the border town of Waskom, Texas.

The mayor of Waskom had asked Mr. Dickson to draft an ordinance that would outlaw abortion clinics in the town of
2,000 people.

But, Mr. Dickson recalled, he was concerned about giving the ordinance to the mayor, fearing that if the town
enacted it, groups like the American Civil Liberties Union would quickly sue, saddling it with legal bills that would
bankrupt it.

Mr. Dickson texted Bryan Hughes, a Republican Texas state senator who represented the area.

Mr. Hughes replied that he had the perfect lawyer for him: Jonathan Mitchell, who had left his role as Texas solicitor
general in 2015 and was running a one-man law firm.

Mr. Hughes described Mr. Mitchell’s bona fides.

“He was a law clerk for Scalia and had been quoted by Alito and Thomas and was the former solicitor general of
Texas — I automatically had respect for him because being in those positions, he was definitely the right person to
talk to,” Mr. Dickson said.

Sitting in his 2008 white Ford F-150 pickup truck in the parking lot of the Chick-fil-A, Mr. Dickson had a conference
call with Mr. Mitchell and Mr. Hughes, and Mr. Mitchell said that he had a solution.


                                                  Melanie Michaelson
              Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 15 of 21
                                                                                                        Page 3 of 5
                        Behind the Texas Abortion Law, a Persevering Conservative Lawyer

Drawing from an idea that he had first floated in a 2018 law review article, Mr. Mitchell said that there was a
provision that could be added to the ordinance outlawing abortion in Waskom while stripping the town government
of authority for enforcing the ban. Instead enforcement power would be given to ordinary citizens, who could bring
lawsuits themselves to uphold the ban.

Mr. Mitchell’s explanation convinced Mr. Dickson that the provision would protect the town from being bankrupted.
The two men worked together to have the provision added to the ordinance and in June 2019, the City Council, in a
5-to-0 vote, passed it.

All five votes for the ordinance were cast by men. At the time, the ordinance received little attention, even though it
appeared to be the first time that a city in the United States had passed a law that outlawed abortion since the Roe
v. Wade decision 46 years earlier.

In the end, it proved largely symbolic, since no abortion provider tried to move to Waskom.

But the passage of the ordinance galvanized Mr. Dickson and Mr. Mitchell. Throughout 2020, Mr. Dickson
crisscrossed Texas, meeting with local officials — many who represented cities and towns that were unlikely to ever
become home to an abortion clinic — to press them to enact similar ordinances.

With Mr. Mitchell helping with the legal wording needed in the ordinance, Mr. Dickson persuaded over 30 cities to
adopt the law. Mr. Mitchell was so confident in the provision that he assured the towns he would represent them at
no cost to taxpayers if they were sued.

Anti-abortion activists and legal experts closely watching the issue across the state — and the country — started
taking notice.

“We would not have the Texas abortion law without Waskom” said Mary Ziegler, a law professor at Florida State
University and legal historian.

“It was a super local story,” she said, “and something people ignored, but ended up changing the national
conversation.”

A Winding Career Path

The oldest of seven brothers, Mr. Mitchell was raised in a religious Christian home in Pennsylvania. He attended
Wheaton College, a small school in Illinois that “prepares students to make an impact for Christ,” according to its
website. Friends refrain from calling him on Sundays, as they know he spends at least several hours at church.

Despite his Supreme Court clerkship and having held jobs with the state of Texas and the Justice Department and
in academia, he had struggled to find a consistent paying job in the years after he was replaced as solicitor general
in Texas.

Concluding that writing provocative and novel legal analysis would attract the attention of the top law schools, Mr.
Mitchell wrote a law review article based on his experience in Texas, where he saw up close how the vulnerabilities
in laws produced by the State Legislature were being used to challenge them in court.

That article, “The Writ-of-Erasure Fallacy,” published in 2018, would set out the approach that he would go on to
use in the municipal ordinances across Texas and then in the 2021 state law: helping states protect themselves
from judicial review by delegating enforcement authority to private citizens.

But his writings failed to win him a tenure track teaching offer, and efforts to land a job in Washington after Mr.
Trump was elected president in 2016 also fizzled.

After losing out on jobs in the Justice Department and the Office of Management and Budget, he was nominated by
Mr. Trump to lead the Administrative Conference of the United States, an obscure federal agency that tries to make
the government more efficient.


                                                 Melanie Michaelson
              Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 16 of 21
                                                                                                        Page 4 of 5
                        Behind the Texas Abortion Law, a Persevering Conservative Lawyer

But Senator Sheldon Whitehouse of Rhode Island, a top Democrat on the Judiciary Committee, demanded that Mr.
Mitchell answer questions about whether he had taken money from donors to pursue cases that would help the far
right, including his anti-union work, according to a copy of a letter Mr. Whitehouse sent him.

In response, Mr. Mitchell said that he had not received such funds. But the answers failed to satisfy Mr.
Whitehouse, who essentially killed his nomination.

Colleagues say that one reason Mr. Mitchell struggled to find employment is that he shows no interest in the
subtleties of politics. He is often so focused on the weedy legal issues of the day, they said, that he failed to pay
attention to the world around him. During his tenure as a clerk on the Supreme Court, he ate lunch nearly every day
at the same Mexican restaurant, but after a year of going there, he still did not know its name.

By the summer of 2018, Mr. Mitchell decided to open a one-person law firm. With Mr. Trump driving the Supreme
Court rightward with his nominees, Mr. Mitchell calculated that the court would be more sympathetic to cases in
areas like religious freedom, abortion, and affirmative action that big law firms would not take on because they were
politically divisive.

To keep his one-man shop going, Mr. Mitchell reached an agreement with Juris Capital, a company that finances
small law firms in exchange for a share of damages they win in litigation. Juris agreed to give him $18,000 a month
to finance his firm’s operations.

A Second Chance

Back at the Texas State Legislature in late 2020, Mr. Hughes was helping plot Republican plans for their legislative
agenda. Mr. Hughes mentioned to Mr. Mitchell that he planned to introduce a so-called heartbeat bill, which would
make it illegal to have an abortion after early fetal cardiac activity is detected roughly six weeks into pregnancy.

Mr. Mitchell told him that was a terrible idea. A pattern had emerged in which similar laws passed by state
legislatures were thwarted by federal judges.

Mr. Hughes asked whether there was any way they could come up with a bill that would survive challenges in the
court. Mr. Mitchell immediately cited the growing success of the municipal-level effort that had started in Waskom to
alter the way anti-abortion laws would be enforced.

“It’s going to require outside-the-box thinking and you to persuade your colleagues of a different approach — it can
be done; give me the pen and I’ll give you the language,” Mr. Mitchell told Mr. Hughes.

Mr. Mitchell wrote into the heartbeat bill the same provision that he had written about in the journal article and that
served as the core of ordinances in dozens of cities across Texas.

Republican state senators remained skeptical. How could a law be enforced that the state itself was being
prohibited from enforcing? Why was it not a criminal law — would that not make it toothless?

Mr. Hughes arranged a conference call between Mr. Mitchell and a dozen staff members and senators. Mr. Hughes
listened as Mr. Mitchell walked his colleagues through his idea.

“No lawyer can guarantee it will work — I can’t guarantee it’s going to work, but it will have a fighting chance, and
will have a better chance than a regular heartbeat law,” Mr. Mitchell said.

By the end of the call, nearly everyone was on board.

In May, when Gov. Greg Abbott signed the law, he did not thank or even mention Mr. Mitchell. Mr. Mitchell did not
attend the ceremony.

Matthew Cullen contributed research.

Matthew Cullen contributed research.

                                                 Melanie Michaelson
               Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 17 of 21
                                                                                                   Page 5 of 5
                       Behind the Texas Abortion Law, a Persevering Conservative Lawyer

PHOTOS: Protesting for abortion rights last week at the Supreme Court. Texas’ law is a potential turning point in
the fight over the procedure.; In a largely procedural ruling last month, the Supreme Court declined to block the
Texas law. (PHOTOGRAPHS BY KENNY HOLSTON FOR THE NEW YORK TIMES); Jonathan F. Mitchell is a
one-time Supreme Court clerk and former Texas solicitor general. (PHOTOGRAPH VIA JONATHAN F. MITCHELL)
(A18)


Load-Date: September 12, 2021


  End of Document




                                              Melanie Michaelson
      Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 18 of 21
                   THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

____________________________________
                                   §
UNITED STATES OF AMERICA,          §
                                   §
                  Plaintiff,       §
v.                                 §
                                   §    Civil No. 1:21-cv-796
THE STATE OF TEXAS,                §
                                   §
                  Defendant.       §




                               EXHIBIT D
 Emma Green, What Texas Abortion Foes Want Next,
           The Atlantic (Sept. 2, 2021)
                 Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 19 of 21



                                    What Texas Abortion Foes Want Next
                                                              Atlantic Online
                                                     September 2, 2021 Thursday


Copyright 2021 Atlantic Monthly Group, Inc. All Rights Reserved



Length: 1796 words
Byline: Emma Green

Body


Sometimes, the Supreme Court does the most when it does nothing. Last night, the justices denied an emergency
petition by abortion providers in Texas seeking to block S.B. 8, a law banning pregnancy terminations after roughly
six weeks' gestation. A 5"4 majority of the justices argued that they had no power to stop the law from going into
effect, since none of the citizens who are now empowered under the law to sue abortion clinics for providing the
procedure has yet attempted to do so. Legal challenges likely lie ahead. But abortion opponents see this as a
victory, however temporary. For now, at least, abortion clinics in Texas are largely suspending their work and
abiding by the ban.

John Seago, the legislative director of Texas Right to Life, shepherded and supported the passage of this law. "This
is a phenomenal victory and the most significant accomplishment for the Texas pro-life movement since Roe," he
told me. Just five years ago, his group and its allies faced a major legal defeat in Whole Woman's Health v.
Hellerstedt, in which the Supreme Court overturned legislation restricting abortion procedures in Texas. Today,
Seago and his allies feel much more optimistic that they can end legal abortion, and not just with S.B. 8. This fall,
the justices are slated to consider Mississippi's 15-week abortion ban and potentially reevaluate the constitutional
right to abortion laid out in the landmark 1973 case Roe v. Wade.
If Seago and his allies get their way, abortion would be completely illegal in the United States. But would they be
ready, if that were to become reality? I spoke with Seago yesterday afternoon. Our conversation has been
condensed and lightly edited for clarity.
[Read: Science is giving the pro-life movement a boost]

Emma Green: I'm curious why your legal approach here was not a full-frontal attack on Roe, but rather to create a
private right of action for citizens so they can sue abortion providers. What was the motivation behind that
approach?
John Seag There are two main motivations. The first one is lawless district attorneys that the pro-life movement has
dealt with for years. In October, district attorneys from around the country publicly signed a letter saying they will not
enforce pro-life laws. They said that even if Roe v. Wade is overturned, they are not going to use resources holding
the abortion industry to account. That shows that the best way to get a pro-life policy into effect is not by imposing
criminal penalties, but civil liability.
The second is that the pro-life movement is extremely frustrated with activist judges at the district level who are not
doing their job to adjudicate conflicts between parties, but who in fact go out of their way to score ideological points-
blocking pro-life laws because they think they violate the Constitution or pose undue burdens.
Green: How much of your strategy is about optics? Instead of passing legislation that would send doctors or women
seeking abortions to jail, these questions get played out in civil court.
Seag There's a question of morality: Is it ethical to penalize women seeking abortions in Texas? We have
categorically argued that women need to be treated differently than abortionists. Even with civil liability, we say that
women cannot be the defendants. That's not the goal.
Green: All things being equal, do you think that doctors who provide abortions should be put in jail?

                                                          Melanie Michaelson
               Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 20 of 21
                                                                                                           Page 2 of 3
                                         What Texas Abortion Foes Want Next

Seag Yes. Absolutely. There is an unethical procedure at the heart of this debate. Elective abortion is the epitome
of an injustice. It is a larger, stronger group using violent force to take the life of a smaller, weaker party. You don't
have to have a religious background or be motivated by faith to realize that's not the kind of society we want to live
in. I'll look forward to the day when our laws reflect that we have moral obligations to the most vulnerable
populations around us.
[Read: The anti-abortion-rights movement prepares to build a post-Roe world]
Green: This law bans abortion after roughly six weeks' gestation, pegged to being able to detect a heartbeat on an
ultrasound. That's really early into a pregnancy. This is essentially a total ban on abortion. So why start with the
heartbeat? Why not just totally ban abortion?
Seag You have to think about the compelling state interest. How can we articulate that as the state of Texas? The
heartbeat is a morally significant biological moment where we can detect whether someone is alive or not. If you
see someone [passed out] on the side of your jogging trail, you go and check for the signs of life-a heartbeat. That
was very appealing to a lot of pro-life Texans. That was appealing to a lot of elected officials.
You're right that it is more ethically consistent to ban all abortions and say, "At the moment of sperm-egg fusion,
you have an independent, individual human being who is unlike anyone else-no longer an organ, but an organism."
However, whenever we look at legislation, you have to have a majority. You have to have the votes. The heartbeat
ban was a really popular piece of legislation. It was easy to explain to even some individuals who identified as pro-
choice.
Green: I'm curious about the state of play in Texas. Just five years ago, Hellerstedt was a major defeat for pro-lifers
in Texas. Do you feel more optimistic now than you did then that it will be possible to permanently ban abortion in
Texas?
Seag Absolutely. Yes. There's been a ton of momentum for the pro-life movement since then. Hellerstedt was an
extremely disappointing decision from a legal standpoint. Abortion jurisprudence is built on some fundamental legal
and scientific and moral errors. What we want to do as an organization is pass aggressive legislation that highlights
those errors. Things like the ridiculous viability standard-the idea that, ethically, it's okay to take a life if it can't
survive on its own, but once it can survive on its own, all of a sudden it is unethical to take that life. That violates
common ethical reasoning.
We want to pass legislation to show the Supreme Court that they need to tear down and rebuild the legal foundation
they have relied upon when it comes to abortion legislation. We're invested in that, but that's really a different
project than the heartbeat act.
Green: I'm going to ask the question that all of your opponents have on their mind. All of the women in abusive
relationships, or who are straining to take care of the kids they have, or who can't afford to buy food, or whose
babies are diagnosed with severe disabilities or genetic abnormalities-this law in Texas is potentially going to
change the course of their lives. Aren't you worried about hurting them?
Seag Yes, we are. At the same time, as we passed S.B. 8, we invested $100 million in the Alternatives to Abortion
program, and we increased funding to the Healthy Texas Women program. We're concerned about not just saying
no to abortion but supporting women who are facing unexpected pregnancies or other difficult circumstances. That
needs to be the pro-life vision for the state of Texas. Part of our core agenda every session is increasing funding to
these programs that support women and their families.
We are the organization that drags Republicans, sometimes kicking and screaming, into investing more money into
social services for pregnant women. However, we face a major injustice: more than 50,000 elective abortions and
the intentional killing of innocent human life. That's not good for mothers.
[Read: A pastor's case for the morality of abortion]
Green: I want to push you on that, because, as an environment for pregnant women, Texas is pretty harsh. For
example: It's one of roughly a dozen states across the country that didn't expand Medicaid under the Affordable
Care Act. So poor women have less access to insurance coverage and health care. Critics would say that you
shouldn't prioritize a heartbeat bill; you should prioritize improving Medicaid access so that poor women can see a
way to potentially keep a pregnancy. Are you going to advocate that Texas expands Medicaid access?
Seag Medicaid expansion is one issue. But we have to be mindful of our political atmosphere and what is possible.
We will continue to advocate for policies that are good for pregnant women and open up access to social and
medical services. There's much more we can do as far as serving pregnant women. We're open to those things, but
we have to realize that we don't drive the legislature. Just because we're a pro-life organization doesn't mean we
get everything we ask for.

                                                  Melanie Michaelson
               Case 1:21-cv-00796-RP Document 8-3 Filed 09/15/21 Page 21 of 21
                                                                                                         Page 3 of 3
                                        What Texas Abortion Foes Want Next

Green: That's really interesting, because obviously the pro-life movement is strongly associated with the Republican
Party across the country. Do you ever feel frustrated with the Republican Party-that sometimes it says it's pro-life,
but it doesn't necessarily put its money and its policy where its mouth is, in terms of doing everything it can to make
sure that pregnant women are able to thrive?
Seag Absolutely. The Republican Party does not have 100 percent of my support. There are areas where I think
their policies and priorities are hurtful to human flourishing, and actually unethical.
The problem is that when I compare the parties, I see that while the Democratic Party may be better on disability
rights and access to health care, ultimately they are turning a blind eye to significant, glaring injustices. At the end
of the day, I'm working with the Republican Party because they are the only party at this moment that is willing to
boldly stand up against the gross injustice of elective abortion.
Green: For the past 48 years, the pro-life movement has been fighting Roe and trying to put an end to legal abortion
in the United States. In some ways, it seems like that goal is closer now than ever. That potentially means the world
we're going to be living in will be very different-including hundreds of thousands more babies and children running
around. Is the pro-life movement financially and politically ready to support that world? If you got what you wanted,
would you be ready?
Seag To be honest, it would require a higher level of commitment and investment that we have not seen. However,
the infrastructure is already there. The commitment is already there. Think of the pregnancy-center movement:
small nonprofits around the state that are seeking to support women in making sure they have a safe home and
access to food or can apply for a job or put a rsum together. Pregnancy-center directors are seeing an influx of
women come through their doors. These people who are sitting down with pregnant women and trying to help them-
that's really where the heart of the pro-life movement is. That is the kind of self-sacrifice and compassion that it's
going to take to live in an abortion-free state.


Load-Date: September 9, 2021


  End of Document




                                                 Melanie Michaelson
